Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in St. Lawrence County) to review a determination of respondent which found petitioner guilty of violating a prison disciplinary rule.
Petitioner was found guilty of violating prison package room procedures after a misbehavior report charged him with signing for ánd keeping a package meant for another inmate. Included in the evidence presented at petitioner’s disciplinary hearing was the testimony of the reporting officer and the misbehavior report, setting forth, inter alia, prior statements made by petitioner in which he admitted his commission of the charged misconduct. We conclude that substantial evidence supports the determination (see, Matter of Foster v Coughlin, 76 NY2d 964, 966; Matter of Early v Coughlin, 207 AD2d 588, 589). Petitioner’s remaining contentions have been examined and found to be without merit.
*605Cardona, P. J., White, Casey, Peters and Carpinello, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.